DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1, 2, and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US20150290575, hereinafter referred to as Rothermel.
Referring to claim 1, Rothermel teaches in figures 3-8 a process for treating a natural gas stream (purifying natural gas stream; abstract) comprising 
sending said gas stream through at least one multi-layered adsorbent bed (passing gas through layers of a plurality of adsorbents arranged in a particular order; [0048]) comprising 
 	at least one layer of an adsorbent preferentially adsorbing C8+ hydrocarbons and aromatics over other impurities (silica gel; [0072]), 
at least one layer of a zeolite comprising Type 4A zeolite preferentially adsorbing carbon dioxide over other impurities (A4; [0068]) and 
at least one layer of a zeolite comprising Type 13X zeolite preferentially removing C7- hydrocarbons over other impurities (13X; [0068])
to produce a gas stream comprising methane (methane is adsorbed less strongly than others in [0069]; natural gas which is being used has methane in it [0043]).  

If Rothermel does not explicitly state having the natural gas stream sent through a layer of adsorbent preferentially adsorbing C8+ hydrocarbons, followed by sending said gas stream through at least one layer of type 4A, followed by sending said gas stream through at least one layer of type 13X, Rothermel does teach in [0068] that the mole sieves can be utilized for removal of contaminants from a gas stream and can be 
The limitation of “preferentially adsorbing C8+ hydrocarbons and aromatics” is considered to be inherent as applicant and the prior art both teach the use of silica gel.
The limitation of “preferentially adsorbing carbon dioxide” is considered to be inherent as applicant and the prior art both teach the use of Type A or 4A zeolite. Also, “preferentially” renders the limitation optional. 
The limitation of “preferentially removing C7- hydrocarbons” is considered to be inherent as applicant and the prior art both teach the use of Type X or 13X zeolite. Also, “preferentially” renders the limitation optional.

Referring to claim 7, Rothermel teaches sending said gas stream to one adsorbent bed comprising three layers of adsorbent (figure 3 shows 3 absorbent layers 302, 304, and 306).  
Referring to claim 8, Rothermel teaches sending said gas stream to two adsorbent beds in sequence (figure 3 shows the gas through multiple adsorbent beds in sequence 302, 304, and 306 in sequence).
Referring to claim 9, Rothermel teaches said gas stream is first sent through a first adsorbent bed, contacting a silica gel layer and then a 4A zeolite layer; then said gas stream is sent through a second adsorbent bed first contacting a second 4A zeolite layer and then contacting a13X zeolite layer producing a gas stream comprising methane. 
Rothermel teaches in figures 6-8 the 4A layer followed by the 13X layer. Rothermel also teaches the use of silica gel beads in the 4A mole sieve in a section for removing H2O vapor in [0072]. As seen in figure 6 this means that the natural gas would pass through the H2O layer first (which contains silica gel beads) and then passed through a section that removes 
If Rothermel does not teach this, Rothermel teaches in figures 4 and 5 and [0080]-[0082] a method for designing a column for removal of contaminants from natural gas.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal adsorption bed of silica gel layer, then a 4A zeolite layer, then a 4A zeolite layer, then a 13X zeolite layer as Rothermel teaches in [0082] that a method 500 provides for the design of a purification column containing a plurality of layered adsorbents to remove multiple contaminants from the gas stream, meaning that the layers would just be optimization for the contaminant removal from the gas stream. 
Referring to claim 10, Rothermel teaches said gas stream comprising methane is sent to be liquefied (abstract teaches purifying of natural gas and [0046] teaches liquefying it. Natural gas is taught to have methane in it in [0043] and taught in [0069] that it is adsorbed less strongly than heavier molecular weight and more polar components).  

Referring to the limitation “said 4A zeolite layer removes water and carbon dioxide,” this is also considered to be an inherent property of the 4A zeolite layer. As both the prior art and the applicant uses this 4A zeolite layer, it would be inherent that it can remove water and CO2. 
Referring to claim 13, referring to the limitation “said 13X zeolite layer removes C7- and carbon dioxide allowing methane to join said gas stream comprising methane,” this is considered to be an inherent property of the 13X zeolite layer. As both the prior art and the applicant uses this 13X zeolite layer, it would be inherent that it can remove C7 and carbon dioxide, meaning that the end process would result in the same gas stream with methane as methane as the prior art is using the same process as the applicant with the same materials.
Referring to claim 14, Rothermel teaches said gas stream comprises less than 50 ppm by mole carbon dioxide (carbon dioxide can be 0%; [0043]).  
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Applicant argues for the sequence of sending the gas stream through a multi layer adsorbent bed comprising at least one layer of an adsorbent preferentially adsorbing C8+ hydrocarbons and aromatics over other impurities, followed by at least one layer of a zerolite comprising Type 4A zeolite preferentially adsorbing CO2 over other impurities and followed by at least one layer of a zerolite comprising Type 13X zeolite preferentially removing C7- hydrocarbons over other impurities to produce a gas stream comprising methane.  Applicant argues that Rothermel does not specifically teach this sequence in the prior art and that Rothermel wants to remove heavy hydrocarbons last instead of first. Applicant argues for “competitive adsorption” stating that Rothermel would not teach this order.
Examiner argues that Rothermel teaches in figure 6 and [0072] that the H2O layer can include silica gel beads (which would have the inherent property of preferentially adsorbing C8+ hydrocarbons and aromatics over other impurities) followed by a H2S and CO2 layer (which would be the Type 4A) followed by a HHC layer (which would be the Type 13X). Therefore Rothermel does teach all the limitations of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        03/04/2021